Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Exhibit 32 ASPEN EXPLORATION CORPORATION Certification pursuant to 18 U.S.C. §1350 Principal Executive Officer and Principal Financial Officer To my knowledge: the annual report on Form 10-KSB for the period ended June 30, 2007, containing financial statements for the period then ended, fully complies with the requirements of Section 13(a) of the Securities Act of 1934; and the information contained in the Form 10-KSB fairly presents, in all material respects, the financial condition and results of operations of Aspen Exploration Corporation for the periods presented. September 26, 2007 /s/ Robert A. Cohan Robert A. Cohan, Chief Executive Officer and Chief Financial Officer
